223 F.3d 523 (7th Cir. 2000)
BOGUSLAW FORNALIK, Petitioner-Appellant,v.BRIAN PERRYMAN, DISTRICT DIRECTOR OF THE  IMMIGRATION AND NATURALIZATION SERVICE, Respondent-Appellee.
No. 99-2442
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 6, 1999Decided August 8, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99-CV-2167--Suzanne B. Conlon, Judge.[Copyrighted Material Omitted]
Before Bauer, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Boguslaw Fornalik  is a seventeen year old whom the Immigration and  Naturalization Service (INS) is trying to deport  to Poland even though his mother, father, and  three brothers are all living in the United  States. (Because other members of his family also  play important parts in this case, we refer to  each individual by his first name.) After  proceeding through various INS administrative  channels, he filed this habeas corpus action,  alleging that he is entitled to immediate  permanent resident status by virtue of his  father's permanent residency. Meanwhile, he also  filed a petition to proceed as an abused child of  a lawful permanent resident, a status created by  Congress as part of the Violence Against Women  Act of 1994 (VAWA), 42 U.S.C. sec. 13981 et seq.  (1994). The district court dismissed Boguslaw's  habeas petition after the INS had independently  determined that he had established a prima facie  case under the VAWA, but before it had rendered  a final decision.


2
Between the district court's disposition and our  consideration of the case, the Vermont Service  Center of the INS notified Boguslaw that it had  placed his case in deferred action status for at  least fifteen months. At roughly the same time,  the Chicago office of the INS told this court  that it intends to remove him anyway. No Act of  Congress requires us to permit this type of  inconsistent treatment and we will not. We  therefore reverse the judgment of the district  court and remand with instructions to enforce the  order from the Vermont Service Center that places  Boguslaw in deferred status.


3
* A.


4
Boguslaw's story begins with his father, Ryszard  Fornalik, who participated in the 1995 "Diversity  Immigrant" visa lottery established under 8  U.S.C. sec. 1153(c). This program established  55,000 immigrant visa numbers that are allocable  to citizens of countries that, in recent years,  have not been well represented in the flow of  immigrants to the United States. Citizens of  eligible countries apply and their applications  are chosen at random. In 1995, Poland was an  eligible country. Ryszard took advantage of that  fact, entered the United States, and was  successful in the visa lottery. On August 22,  1995, Ryszard's status was adjusted to lawful  permanent resident. At this point, Ryszard's  wife, Helena, and sons, Boguslaw and Kryzsztof,  anticipated that they, too, would come to the  United States as permanent residents. The three  were coming not merely to join Ryszard in the  United States, but also to obtain better medical  care for Kryzsztof, who suffers from  Epidermolysis Bullosa, a rare genetic skin  disorder that requires continuous medication. In  September 1996, all three arrived in the United  States on tourist visas. Thinking that he was  going to stay here, Boguslaw (then 13) enrolled  in a local school and, from all indications,  began living the life of a typical American  teenager.


5
Ordinarily, when a family intends to immigrate  to the United States, the most difficult hurdle  has been surmounted once one member becomes a  permanent resident (or, better still, a United  States citizen). This is because of a general  principle in United States immigration law that  sets family unity as one of the principal goals  of the statutory and regulatory apparatus. In  fact, the original title of the Immigration Act  of 1990 was the "Family Unity and Employment  Opportunity Immigration Act of 1990." See H.R.  Rep. 101-723(II) (1990), reprinted in 1990  U.S.C.C.A.N. 6779. The Immigration and  Naturalization Act (INA) itself provides that  "[a] spouse or child . . . shall be entitled to  the same status, and the same order of  consideration provided in the respective  subsection, if accompanying or following to join,  the spouse or parent." 8 U.S.C. sec. 1153(d).  Sometimes, however, the complexities of the  immigration laws overwhelm this basic principle.


6
That is what happened here. The specific  problem lay in the rapid expiration of visa  numbers reserved through the Diversity Visa  program. Under 8 U.S.C. sec. 1154(a)(1)(G)  (ii)(II), these visas expire at the end of the  fiscal year in which they are issued (September  30). Ryszard's adjustment of status was finalized  on August 22, which meant that he and his family  had only a little more than a month to arrange  their affairs. Apparently, for reasons that are  unclear, Ryszard did not place any requests with  the INS to proceed with his family's cases at  that time. Boguslaw alleges that Ryszard appeared  personally at the American Consulate in Warsaw at  some point within four months of his adjustment  (but not before September 30), but the record  does not reveal what he tried to do when he was  there. In any event, when the family came to the  United States in 1996, they did not have the  immigrant visas to which they would have been  entitled as derivative beneficiaries of a  successful diversity applicant.


7
Ordinarily, the fact that Boguslaw did not get  a visa number by September 30, 1995, would be the  end of the story. The INS points out repeatedly  that diversity visa numbers are valid only  through the end of the fiscal year in which they  are issued. But once again, the rules have their  exception. As a result of various administrative  problems in Poland's 1995 diversity visa program,  Congress carved out a special exception that  applies only to diversity visas, only to Poland,  and only to the 1995 program, which is found in  sec. 637 of the Illegal Immigration Reform and  Immigrant Responsibility Act of 1996 (IIRIRA),  110 Stat. 3009-546. That section commands the  Attorney General to grant a diversity visa,  without regard to any numerical or priority  limitations, to any Polish applicant who:


8
(1)  was selected as a diversity immigrant under  such section for fiscal year 1995;


9
(2)  applied for adjustment of status to that of  an alien lawfully admitted for permanent  residence pursuant to section 245 of such Act  during fiscal year 1995, and whose application,  and any associated fees, were accepted by the  Attorney General, in accordance with applicable  regulations;


10
(3)  was not determined by the Attorney General  to be excludable under section 212 of such Act or  ineligible under section 203(c)(2) of such Act;  and


11
(4)  did not become an alien lawfully admitted  for permanent residence during fiscal year 1995.


12
IIRIRA sec. 637(a).


13
Boguslaw applied for an adjustment of status to  permanent resident alien under this statutory  provision. The INS district director denied his  request, reasoning that sec. 637 does not apply  to Boguslaw's case because he did not meet the  requirements of sec. 637(a)(2)--specifically, the  requirement of an application for adjustment of  status some time during fiscal year 1995.


14
In October 1997, Boguslaw, along with his  mother and brothers, received notices to appear  before an immigration judge. However, as a result  of a variety of INS administrative errors and his  mother's change of address, the timetable for  removing his mother and brothers has become quite  different from his own, meaning that the Chicago  office of the INS intends to send Boguslaw back  to Poland by himself. The INS is unconcerned  about this, indicating at oral argument that Boguslaw can receive care from his nonagenarian  grandmother (about whose physical, mental, and  financial condition there is nothing in the  record) and that its interpretation of the  statutes and regulations relating to his case  permits this deportation. Surprisingly, the INS  could not articulate an agency policy regarding  at what age an unaccompanied child would not be  deported alone to a country in which he has not  lived for nearly four years, but the subsequent  course of this case allows that question to be  left for another day.

B.

15
Facing return to Poland alone, Boguslaw took  two steps that affect the present appeal. First,  on March 26, 1999, he filed a petition under Form  I-360, which is entitled "Petition for Amerasian,  Widow, or Special Immigrant." That petition, as  required by law, was submitted to the INS Vermont  Service Center, which processes all such forms.  Second, on April 1, 1999, he filed his habeas  corpus petition in the United States District  Court for the Northern District of Illinois. The  habeas corpus petition, which we discuss first,  was based on the theory that Boguslaw is entitled  to an immediate adjustment of status, while the  Form I-360 procedure was based on his unfortunate  condition as an abused child of a visa recipient.


16
In the habeas corpus action, Boguslaw argued  principally that the INS itself is at fault for  his irregular status. In his view, it had a duty  to notify the American Consulate in Warsaw of  Ryszard's success in the diversity lottery and  subsequent adjustment of status. By failing to do  so, it undermined what would otherwise be  Boguslaw's clear entitlement to permanent  residency in the United States as a derivative  beneficiary of his father. He points to a 1995  State Department Cable that discusses procedures  for processing "following to join" applicants.  That cable says that "[u]nder current procedures,  INS notifies both NVC [the National Visa Center]  and posts of the adjustment of status of a  principal applicant." The INS counters that it  has no duty to inform derivative beneficiaries of  a principal immigrant's adjustment of status and  that it notifies consular posts only after being  prompted to do so. Finding no specific statutory  or regulatory command that imposes a duty of  notification, we accept for present purposes the  INS's position that it did not have a duty to  notify the American Consulate of Ryszard's  adjustment without any action on the family's  part (though we make no ruling on the point).


17
A closer examination of the complex statutes  involved here, however, shows that the underlying  merits do not turn solely on Boguslaw's failure  to pursue a visa in 1995. Rather, it appears that  the entire fiasco was the result of Ryszard's  failure to file Form I-824, entitled "Application  for Action on an Approved Application or  Petition," which would have instructed the  Service to inform the American Consulate in  Warsaw that his adjustment of status application  had been approved. Had this happened, then  Boguslaw would be right--the INS would have had  a duty to notify the Consulate, which would in  turn have sent him "Packet Three," the State  Department's shorthand for the initial materials  containing an application for an immigrant visa.  See Procedural Note 5 to Foreign Affairs Manual  sec. 42.33, reprinted in Gordon, et al.,  Immigration Law and Procedure sec. 992.12 (Rev'd  Ed. 1999); Operations Instructions of the  Immigration and Naturalization Service sec.  245.7(a) (describing procedures for forwarding  principal alien's adjustment of status form to  consular posts). So, the failure in this case is  attributable not to Boguslaw, who was a boy of  twelve years at the end of fiscal year 1995, but  rather to his father.


18
This course of events illustrates an  unfortunately common problem with the family-  based immigration regime. Derivative  beneficiaries are just that--derivativemeaning  that they have few rights of their own and  instead depend on the competence and cooperation  of the principal immigrant. That led Congress to  authorize the alternative route Boguslaw took in  his Vermont application. Recognizing that  ordinarily aligned family interests may become  skewed when the principal alien misuses his power  over the immigration status of the derivative  beneficiaries, Congress included a section in the  VAWA that allows abused spouses and children to  petition the INS themselves. 8 U.S.C. sec.  1154(a)(1)(B). (We note that the Supreme Court's  recent decision in United States v. Morrison, 120 S. Ct. 1740 (2000), holding unconstitutional  another section of the VAWA, 42 U.S.C. sec.  13981, was limited to that particular section of  the statute and did not suggest that it was  striking down the entire law. See id. at 1748.  The section before us now, 8 U.S.C. sec. 1154(a)  (1)(B), rests on Congress's plenary power over  immigration. See, e.g., Sale v. Haitian Centers  Council, Inc., 509 U.S. 155, 201 (1993);  Kleindienst v. Mandel, 408 U.S. 753, 766 (1972).  Nothing in Morrison casts doubt on its  constitutionality.) To apply for protection under  this provision, a spouse or child files Form I-  360, entitled "Petition for Amerasian, Widow, or  Special Immigrant." INS approval of this petition  allows a formerly dependent potential immigrant  to file on her or his own behalf, thereby  avoiding the problems created by the usual  dependence on the principal alien.


19
The question that eventually must be resolved  in Boguslaw's case is how to reconcile these two  statutory regimes--the application requirement of  IIRIRA sec. 637 and the VAWA exception for abused  dependents. No one in this case has yet explored  whether an INS finding of abuse affects the  proper interpretation of the application  requirement of IIRIRA sec. 637, but it was such  a finding that prompted the action of the Vermont  Service Center. Boguslaw details in his brief the  sad deterioration of his family situation.  Arguments degenerated into physical fights, and  Boguslaw himself was the target of physical abuse  from his father. His mother left the household  and obtained a court order of protection against  Ryszard. This issue is not properly before us at  present, but it may be cognizable at some point  if Boguslaw is frustrated again in his effort to  correct his father's omissions and then takes an  appeal to this court.


20
The habeas corpus proceedings and the Form I-  360 proceedings have been moving along in tandem.  The district court dismissed the habeas corpus  case, reasoning that under sec. 242(g) of the  IIRIRA, codified at 8 U.S.C. sec. 1252(g), it did  not have subject matter jurisdiction over  Boguslaw's case. In so ruling, it construed  Boguslaw's claim as one that arose from a  decision of the Attorney General to "commence  removal proceedings" against him. It further  concluded that, even if subject matter  jurisdiction were present, Boguslaw did not state  a claim because he failed to apply for a visa in  1995, taking his case out of those covered by  sec. 637 of the IIRIRA. After the district  court's dismissal but before our consideration of  this appeal, the Vermont Service Center rendered  its final decision on Boguslaw's I-360 petition.  It granted his request, indicating that he now  should either petition for adjustment of status  (if in the United States) or request further  action (if outside). More importantly, the INS  also included a "Notice of Deferred Action,"  which informed Boguslaw that


21
In the exercise of its prosecutorial discretion,  the Service has decided to place this case under  deferred action. Deferred action is an  administrative choice to give some cases lower  priority for removal. The Service does not  anticipate instituting action for removal in this  case at this time.


22
. . .


23
Deferred action will remain in effect for a  period of fifteen (15) months from the date of  this notice [August 16, 1999], unless terminated  earlier by the Service for reasonable cause and  upon appropriate notice.


24
The INS did not address this action in its brief  to this court, nor did it consider the notice  relevant when we inquired about it during oral  argument. Since we heard arguments in this case,  the INS granted a similar petition for Boguslaw's  mother, though it appears she is still on a  different timetable than her son.

II
A.

25
The essential problem in this case comes from  the interaction (or lack thereof) between the  INS's August 16 decision to place Boguslaw in  deferred action status after granting his  petition to proceed as a self-petitioning child  of an abusive lawful permanent resident and the  decision of the Chicago office that prompted his  case. Despite having nearly a month to think  about the proper way to reconcile these two  outstanding orders (since the Vermont Service  Center rendered its final decision on August 16  and the INS's brief to this court was due on  September 14), the INS offered no additional help  in its brief.


26
At oral argument, the INS finally addressed the  issue, repeatedly maintaining that it is not  proper for us to consider its most recent action,  consisting of the notice sent to Boguslaw  informing him that "[i]n the exercise of its  prosecutorial discretion, the Service has decided  to place this case under deferred action." This  is a very strange claim, especially because the  preliminary determination by the INS notifying  Boguslaw that he had established a prima facie  case under the self-petitioning provisions of the  VAWA was included in the record on appeal. In any  event, this court and at least one other Court of  Appeals have specifically held that we may take  judicial notice of official INS actions. Opoka v.  INS, 94 F.3d 392, 394-95 (7th Cir. 1996) (taking  judicial notice of a motion to reopen BIA  proceedings); Lising v. INS, 124 F.3d 996, 998  (9th Cir. 1997) (holding that court may take  judicial notice of official INS forms). More  generally, it is well-established that executive  and agency determinations are subject to judicial  notice. See Waid v. Merrill Area Public Schools,  130 F.3d 1268, 1272 (7th Cir. 1997) (discussing  court's discretion to take judicial notice of  agency factfinding); United States v. Eagleboy,  200 F.3d 1137, 1140 (8th Cir. 1999) (allowing  United States to introduce administrative  document on appeal); Don Lee Distributor, Inc. v.  NLRB, 145 F.3d 834, 841 (6th Cir. 1998) (noting  authority of courts to take judicial notice of  agency and judicial decisions).


27
Determining the effect of the order is a more  difficult task. Ordinarily, deferred action  "recognizes that the Service has limited  enforcement resources and that every attempt  should be made administratively to use these  resources in a manner which will achieve the  greatest impact under the immigration laws." 62  Fed. Reg. 63249, 63253 (November 28, 1997). Given  the strange circumstances of this case, we can  certainly understand why the Vermont Service  Center found little point in aggressively  pursuing the removal of a (then) sixteen year  old. However, given counsel's assertion at oral  argument that the Chicago office had no intention  of respecting the Vermont determination, the  consequences of the deferral order are not  crystal clear.


28
At oral argument, the INS offered no help,  simply stating that a notice of deferred action  issued by the Vermont Service Center in St.  Albans, Vermont, could not trump the decision of  the district director in Chicago. We are baffled  by this position--the last we checked, the INS is  one unified agency of the federal government, not  a mare's nest of competing and autonomous actors.  Furthermore, there is no indication in the  regulations that a district office carries  greater authority than a service center. To the  contrary, the regulations equate district and  service center directors, 8 C.F.R. sec. 1.1(o).  Their delegated functions are also similar and  neither office trumps the other except where  regulations explicitly so provide. Compare 8  C.F.R. sec. 103.1(f)(3)(v) (Service Centers) with  8 C.F.R. sec. 103.1(g)(2)(ii) (Districts).


29
Most importantly, the INS is the INS, and the  Vermont Service Center had specific notice from  Boguslaw that he was already under an order of  removal. Both his letter accompanying the Form I-  360 and the I-360 itself indicated this fact.  Faced with this petition, the INS (using its  official form for notices of action, Form I-797)  decided to place him in deferred action status  and to invite him to apply for an adjustment of  status or an immigrant visa. It further indicated  that it is not planning to pursue removal for at  least 15 months. Nothing in his notice, which is  entitled "Notice of Action" and bears the heading  "U.S. Department of Justice Immigration and  Naturalization Service," suggests that it is not  the decision of the INS or that it was made  without authority. Moreover, the regulatory  section defining the authority of the service  center director does not appear to preclude such  an action.


30
Finding the INS's claim that we should simply  ignore the August 16, 1999, order because "that  is from Vermont and this is Chicago"  unconvincing, we are inclined to follow a simple  decision principle--the last agency action  supplants all prior ones. Where (as in this  case), the last office to act has full knowledge  of the actions taken by other branches of the  same agency, it cannot simply issue a decision  and expect its pronouncement to have no effect.  The Chicago office of the INS may be unhappy with  this result, but it had ample notice of this  problem and could have communicated its concerns  to the Vermont Service Center. The real question  is who should bear the burden of a problem  created because (as the INS conceded at oral  argument) the two branches were not talking to  one another; without a much more convincing  argument than the one that the INS presented, we  decline to place that burden on Boguslaw.


31
Perhaps there are alternative ways of  reconciling the competing decisions of various  INS offices, but the INS did not offer a  satisfactory one, despite the fact that more than  seven months had passed since counsel for the INS  in this case received service of Boguslaw's  motion containing the Vermont Service Center's  prima facie determination. As a result, the INS's  decision to place Boguslaw in deferred action  "for a period of fifteen (15) months from [August  16, 1999], unless terminated earlier by the  Service for reasonable cause and upon appropriate  notice" must therefore be the baseline from which  all subsequent actions in this case (whether  taken by the INS or Boguslaw) shall begin.

B.

32
The only conceivable fly in this ointment comes  from 8 U.S.C. sec. 1252(g), the statute on which  the district court relied, which forecloses  challenges to certain decisions and actions of  the Attorney General. This is the principal  argument the INS has made in its effort to defend  the Chicago District Director's decision. The  statute, which was adopted by Congress as part of  the IIRIRA's general curtailing of judicial  review in immigration cases, reads: "Except as  provided in this section and notwithstanding any  other provision of law, no court shall have  jurisdiction to hear any cause or claim by or on  behalf of any alien arising from the decision or  action by the Attorney General to commence  proceedings, adjudicate cases, or execute removal  orders against any alien under this chapter."


33
Perhaps this language could have been construed  as the INS urges, to preclude jurisdiction merely  because Boguslaw is raising a grievance around  the same time that the INS is planning to execute  a removal order. The Supreme Court, however, has  instructed otherwise. In Reno v. American-Arab  Anti-Discrimination Committee (AADC), 525 U.S. 471 (1999), the Court held that sec. 1252(g)  restricts the district courts' power only in the  three circumstances discussed in the text when  the alien challenges discretionary actions taken  by the Attorney General to (1) commence  proceedings, (2) adjudicate cases, and (3)  execute removal orders. AADC, 525 U.S. at 482.  See also Bhatt v. Reno, 204 F.3d 744, 747 (7th  Cir. 2000).


34
This court has held that sec. 1252(g) precludes  jurisdiction even in habeas cases such as this  one, but (perhaps obviously) only where the  statute is applicable--i.e. the three areas that  the Supreme Court noted in AADC. See Singh v.  Reno, 182 F.3d 504, 508-09 (7th Cir. 1999)  (holding sec. 1252(g) applicable to habeas claim  that challenged INS deportation decision). This  case does not fall into any of those categories.  Certainly Boguslaw has filed his habeas petition  because he does not want to go back to Poland,  but that cannot be a sufficient basis for  invoking sec. 1252(g). The INS's suggested  reading would render AADC entirely meaningless,  since almost every alien who brings a claim to  federal court--whether on appeal from the Board  of Immigration Appeals (BIA), through a habeas  petition, or via some other route--does so  because she is threatened with removal from the  United States. This interpretation might lead to  tension with our earlier decision in Kashani v.  Nelson, 793 F.2d 818 (7th Cir. 1986), in which we  dismissed for failure to exhaust administrative  remedies a case brought by an alien challenging  the district director's denial of asylum,  reasoning that the alien could raise the same  claim again in removal proceedings. Nothing in  AADC undermines Kashani; to the contrary, AADC  supports the importance of proper use of the  administrative process. As the INS would have it  here, the alien not only would be barred from  raising virtually all claims prior to removal  proceedings (because of exhaustion requirements),  but then sec. 1252(g) would preclude jurisdiction  of all claims brought after removal is  threatened. Such a sweeping reading would be  inconsistent with the narrow interpretation of  sec. 1252(g) that AADC commands. AADC, 525 U.S.  at 487.


35
AADC holds that sec. 1252(g) precludes the  district courts from acting when the decision  about which the alien is complaining is one of  the three listed in the statute commencing  proceedings, adjudicating a case, or executing a  removal order. Although sec. 1252(g) is  relatively new, it uses language and a structure  that is very familiar in the jurisdictional  context. Section 1252(g) refers to a "cause or claim . . . arising from the decision or action  of the Attorney General." This is remarkably  similar to 28 U.S.C. sec. 1331, which gives the  district courts jurisdiction over "all civil  actions arising under the Constitution, laws, or  treaties of the United States." Federal question  jurisdiction does not rest merely on some obscure  relationship between the cause of action and a  federal law. Rather, courts look to whether a  federal question is presented in a "well-pleaded  complaint." Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987); Shegog v. Board of  Education of the City of Chicago, 194 F.3d 836,  838 (7th Cir. 1999); Davis v. Rodriguez, 106 F.3d 206, 208 (7th Cir. 1997). Similarly, sec. 1252(g)  is applicable only where the alien's well-pleaded  complaint is based on one of sec. 1252(g)'s three  listed factors. This analysis comports not only  with our general understanding of federal  jurisdictional statutes, but also with AADC  itself, which reached its conclusion about the  limited scope of sec. 1252(g) by referring  generally to other statutory provisions  addressing federal courts' power. AADC, 525 U.S.  at 482.


36
Here, Boguslaw's claim that he is entitled to  an adjustment of status to lawful permanent  resident has little to do with a "decision or  action by the Attorney General to commence  proceedings, adjudicate cases, or execute removal  orders." He asserts instead that the district  director's denial of his December 1996 adjustment  of status application was incorrect as a matter  of law. Since the INS did not issue a Notice to  Appear (the initial filing in a removal case)  until more than ten months later, on October 14,  1997, it is hard to see how we should construe  his complaint as one that requests relief from a  decision to commence proceedings. Similarly,  although Boguslaw obviously wants this court to  stop the execution of a removal order, that fact  comes into the case only incidentally. His claim  is not that the Attorney General is unfairly  executing a removal order, but rather that a  prior, unrelated error makes his removal  improper. This makes our case entirely different  from other decisions of this circuit that have  applied AADC. See, e.g., Fedorca v. Perryman, 197 F.3d 236 (7th Cir. 1999) (challenge to a decision  to execute a removal order), Botezatu v. INS, 195 F.3d 311 (7th Cir. 1999) (challenge to a refusal  to grant humanitarian parole instead of enforcing  removal order). We therefore reject the INS's  argument that the district court properly invoked  sec. 1252(g) to reject Boguslaw's claim.


37
In the alternative, the INS asserts that the  district court could and should have rejected his  habeas corpus petition for failure to exhaust his  administrative remedies. It points out that if  Boguslaw is challenging the 1996 denial of  adjustment of status, then he could have raised  this issue again in his removal proceedings  before the Immigration Judge, who is authorized  by regulation to grant an adjustment of status  for those entitled to one. See 8 C.F.R. sec.  240.1(a)(ii). Boguslaw did appear before the  Immigration Judge, but he acceded to the INS's  allegations in exchange for voluntary departure.  Moreover, he did not appeal his decision to the  BIA. We agree with the agency that this amounted  to a failure to exhaust administrative remedies.  This in turn means that the district court  correctly refused to consider the particular  arguments about the visa application process that  he was urging. Fedorca, 197 F.3d at 240; Kashani, 793 F.2d at 824.


38
Boguslaw naturally would like to avoid further  proceedings, and he thus urges us to waive the  exhaustion requirement on grounds of futility and  reach the merits. In the end, he plausibly  asserts, the door to the courthouse would be shut  tight, because 8 U.S.C. sec. 1252(a)(2)(B)(i)  precludes judicial review of a denial of an  adjustment of status. That may be true, but the  implication of the argument is that Congress must  always provide for some judicial review, and such  a proposition is plainly wrong. Carlson v.  Landon, 342 U.S. 524, 537 (1952). If sec. 1252(a)  (2)(B)(i) applies to Boguslaw's case, there is  nothing that this court is empowered to do for  him. Furthermore, this may be the type of case in  which one would expect to see such a regime. By  its very label, sec. 1252(a)(2)(B) applies to  "denials of discretionary relief" (emphasis  added). On the other hand, Boguslaw's case may  fall outside its scope because he is challenging  a pure error of law (the interpretation of sec.  637 of the IIRIRA), not an exercise of  discretion). Compare Czerkies v. U.S. Department  of Labor, 73 F.3d 1435, 1439 (7th Cir. 1996) (en  banc) (narrowly interpreting foreclosure  statute). It may also be significant that sec.  637 was added to the IIRIRA in response to State  Department and INS administrative problems during  the 1995 Diversity Lottery. We are skeptical that  Congress, in attempting to "pursu[e] justice for  the thousands of Poles who were the victims of  this bureaucratic bungle," 142 Cong. Rec. E404-01  (March 19, 1996) (statement of Rep. Kleczka),  meant to leave all oversight of this provision in  the hands of the very same bungling bureaucrats. In the end, however, we leave these difficult  questions for another day, because we conclude  they do not prohibit the limited procedural  review we exercise here.

C.

39
That review, as we indicated earlier, is  limited to a determination of what action exactly  the INS has taken here. Nothing in 8 U.S.C. sec.  1252(g) precludes this. Looking narrowly at the  August 16 order, one could say that we are  addressing a "decision or action" to "execute [a]  removal order[ ]." But that takes too restricted  a view of the issue here. AADC acknowledges that  we may interpret the action in question (here,  the August 16 order) to see whether there is any  decision made "by the Attorney General" within  the meaning of sec. 1252(g). At this point, the  answer for Boguslaw is that there is no such  decision as a practical matter (unless the  decision is the deferral decision under which he  is entitled to stay). A decision "by the Attorney  General" must be a decision of the agency. It  does not extend to decisions by INS support staff  to ignore decisions of the agency. If Boguslaw  were attacking a discretionary decision by the  INS to remove him, then we would not have  jurisdiction to block his removal. See, e.g.,  Fedorca, 197 F.3d at 240; Botezatu, 195 F.3d at  313. But that is not the situation here--in fact,  this case presents precisely the opposite  problem. In its notice, the INS has indicated  that it is not going to remove Boguslaw from the  United States. That is its decision, and nothing  in sec. 1252(g) or anywhere else precludes us  from holding subsidiary officials in the agency  to it.

III

40
We Reverse the judgment of the district court and  Remand this case with instructions to the Chicago  office of the INS to respect the deferral  decision currently in effect, unless and until,  through authorized procedures, the agency as a  whole comes to a final decision on Boguslaw  Fornalik's status.